2018 UT App 200



               THE UTAH COURT OF APPEALS

                     ROBERT REED PYPER,
                         Appellant,
                             v.
                          JOHN REIL
                 AND MERIDIAN TITLE COMPANY,
                         Appellees.

                             Opinion
                         No. 20170503-CA
                      Filed October 18, 2018

           Third District Court, Salt Lake Department
               The Honorable Andrew H. Stone
                          No. 130906816

         Thor B. Roundy and Cory B. Mattson, Attorneys
                         for Appellant
           D. Joseph Cartwright, Attorney for Appellee
                            John Reil
         Rachael L. Ortiz and Garreth Long, Attorneys for
               Appellee Meridian Title Company

     JUDGE JILL M. POHLMAN authored this Opinion, in which
    JUDGES MICHELE M. CHRISTIANSEN FORSTER and DAVID N.
                     MORTENSEN concurred.

POHLMAN, Judge:

¶1     This dispute arises out of a failed financial transaction in
which Plaintiff Robert Reed Pyper executed a promissory note
and a trust deed securing that note. Pyper brought various
claims against Defendants Uriah Kennedy and John Reil, who
were both present when Pyper signed the documents, alleging
that they defrauded him. Pyper also brought a negligence claim
against Defendant Meridian Title Company, who acted as the
escrow agent for the transaction. The district court granted
                            Pyper v. Reil


summary judgment to Meridian and dismissed Pyper’s claim
against it. After a bench trial on the remaining claims, the district
court entered judgment against Kennedy but dismissed Pyper’s
claims against Reil.

¶2     Pyper raises two issues on appeal. First, he contends that
the district court erred in concluding that he had not proven his
claim for civil conspiracy against Reil. Second, he contends that
the district court erred in granting summary judgment to
Meridian on the ground that Meridian, as the escrow agent, had
no duty to stop Pyper from entering the deal even if it knew or
suspected fraud was occurring. We affirm.


                         BACKGROUND

¶3      In October 2012, Plaintiff Pyper pledged real property as
collateral for a loan to another entity in the amount of
$445,401.50. Defendant Kennedy promised Pyper that in
exchange for his pledge of collateral, Pyper would be paid $5,000
monthly until the loan was fully repaid to the lender. Kennedy
also promised Pyper that he would receive $250,000 after the
loan’s repayment. The purported purpose of the loan was to
fund the acquisition of a company called Seaich Corporation,
and Pyper understood that the loan proceeds would be invested
in that company.

¶4     Defendant Reil cosigned the loan as a borrower with
Pyper. Reil also believed that he was helping to obtain a loan to
fund the acquisition of Seaich. Pyper and Reil never met or
communicated before or after meeting on October 19, 2012, to
close the loan transaction. Reil’s representations to Pyper at the
October 19 closing were limited to general assurances that
“[e]verything will be ok” and that “[t]his will work out.”

¶5     Defendant Meridian Title Company was the escrow agent
for the transaction. A representative of Meridian was present at
the October 19 closing, along with Pyper, Kennedy, and Reil. At
the closing, Pyper executed a note in the amount of $445,401.50


20170503-CA                      2               2018 UT App 200
                           Pyper v. Reil


and a trust deed conveying his property securing the note.
Following the lender’s instructions, Meridian wired $400,000 to
the specified account. The recipient of the funds was an
unrelated company called Agro Chem Tech.

¶6     The principal amount of the loan was never repaid and
Pyper received no repayment bonus. Similarly, Pyper never
received the promised monthly payments.

¶7     Pyper filed a lawsuit arising out of the failed transaction,
contending that he was the victim of breach of contract, undue
influence, civil conspiracy, and securities fraud by Kennedy and
Reil. He also brought a negligence action against Meridian.
Pyper did not challenge the loan itself but rather alleged that the
funds were invested inappropriately in another company, and
that Kennedy and Reil promised to repay him for the loan. He
also alleged that Meridian acted negligently in closing the loan
transaction and disbursing the funds to another company when,
based on what Pyper alleges the Meridian representative
observed, Meridian should have recognized that a fraud was
occurring. As a basis for his claim against Meridian, Pyper
asserted that Meridian owed him two specific duties: (1) the
duty “to safeguard and preserve the loan proceeds and assure
that those funds were transferred according to a lawful contract
and for a lawful purpose,” and (2) the duty “to protect [Pyper]
from entering into a verbal agreement for the delivery of the
loan proceeds to a third party” when it “knew or should have
known” that Pyper “was the victim of fraud or undue
influence.”

¶8     Meridian moved for summary judgment, arguing that it
did not owe Pyper a duty to protect him from fraud. Meridian
contended that the duty it owed to Pyper as the escrow agent
was limited to following the escrow instructions, which it did.
And it urged the court to reject the suggestion in Schoepe v. Zions
First National Bank, 750 F. Supp. 1084 (D. Utah 1990), that an
escrow agent owes the “additional duty” of informing a
principal to a transaction that he “was being defrauded by his
partners.”


20170503-CA                     3               2018 UT App 200
                          Pyper v. Reil


¶9     In his opposition to summary judgment, Pyper argued
that the standards developed by the title insurance industry
established the duty of care Meridian owed him, and that the
parties’ experts (as well as the court in Schoepe) accurately
described the scope of the duty, which included a duty “to
disclose fraud that the escrow agent should have detected
during the course of the transaction.” Pyper then asserted that
Meridian “breached the duty of care that it owed” to him and
that the various facts related to the closing established that a
“reasonable escrow agent” would have concluded that Pyper
“did not understand the transaction and that a fraudulent
activity was occurring.”

¶10 After hearing arguments, the district court granted
Meridian’s motion. It accepted Pyper’s argument that, as part of
the escrow agent’s fiduciary role, the agent had a duty to
disclose facts “that would reasonably indicate a fraud was
occurring.” Nevertheless, the court observed that “recognizing a
duty to disclose facts indicating fraud does not equate to a duty
to halt a transaction where fraud is known or suspected,” and it
determined that, by arguing breach based solely on Meridian’s
knowledge of facts suggesting fraud and Pyper’s general lack of
understanding, Pyper sought to impose on an escrow agent a
duty beyond disclosure—specifically, a duty “to interpose its
informed judgment for a principal’s, or to perform the
principal’s due diligence.” The court rejected the existence of
such a duty, concluding that an escrow agent “is not required to
prevent a suspicious transaction when the principal is equally
aware of all the facts,” or to “exercise independent judgment and
decline to follow [closing and disbursement] instructions” that
are signed by the principal. The court concluded that Meridian
had “no duty to police how Pyper spent the loan funds” and that
Pyper could not “hold Meridian liable for following his
instructions.” Accordingly, the court concluded that Pyper’s
negligence claim against Meridian failed as a matter of law.

¶11 Pyper’s remaining claims were eventually tried to the
bench. Kennedy was not present at trial and no one appeared on



20170503-CA                    4               2018 UT App 200
                           Pyper v. Reil


his behalf. Following the trial, the court entered its findings of
fact and conclusions of law. Among other things, the court found
that Kennedy, in some capacity, promised Pyper the repayment
of the loan principal to the lender, along with additional
monthly payments to Pyper of $5,000 until repayment, and
$250,000 to Pyper out of profits following repayment. The court
further found that Reil “believed that he was helping to obtain
loans in order to fund the acquisition of Seaich”; that “[t]here are
no facts establishing a conspiracy or any actionable conspiracy”;
and that Pyper “has not proven by clear and convincing
evidence that John Reil was part of a conspiracy as alleged.
There is not sufficient evidence of an unlawful purpose or any
agreement on such purpose by John Reil.”

¶12 Based on those and other findings, the court concluded
that Pyper “ha[d] not proven any claim for conspiracy against
John Reil.” The court further found that Pyper had not proven
any other of his claims and dismissed them with prejudice.
Additionally, the court entered judgment against Kennedy.
Pyper appeals, challenging the district court’s decisions with
regard to Meridian and Reil.


            ISSUES AND STANDARDS OF REVIEW

¶13 Pyper contends that the district court erred in concluding
that he had failed to prove his conspiracy claim against Reil.
Because Pyper does not challenge the court’s findings of fact but
instead contends only that the court failed to analyze the facts
under the proper legal standard, we review the district court’s
ultimate conclusion for correctness. See Purkey v. Roberts, 2012
UT App 241, ¶ 11, 285 P.3d 1242 (stating that “[w]hether the trial
court applied the proper legal standard for [a tort claim] is an
issue of law, which we review for correctness”).

¶14 Pyper also challenges the district court’s grant of
summary judgment to Meridian, claiming that the court erred in
determining that an escrow agent does not owe a duty to stop an
escrow transaction where the agent observes facts that would


20170503-CA                     5                2018 UT App 200
                           Pyper v. Reil


lead a reasonable escrow agent to conclude that the agent was
facilitating a fraud against one of the parties to the transaction.
Summary judgment is appropriate “if the moving party shows
that there is no genuine dispute as to any material fact and the
moving party is entitled to judgment as a matter of law.” Utah R.
Civ. P. 56(a). “An appellate court reviews a trial court’s legal
conclusions and ultimate grant or denial of summary judgment
for correctness . . . .” Howick v. Salt Lake City Corp., 2018 UT 20,
¶ 5, 424 P.3d 841 (quotation simplified).


                            ANALYSIS

            I. Pyper’s Conspiracy Claim Against Reil

¶15 Pyper contends that the district court erred in concluding
that he had not proven his claim against Reil for civil conspiracy.
In particular, Pyper attacks the district court’s conclusion that
“Reil’s actions in furtherance of the [pertinent] transaction . . .
did not amount to a conspiracy between Reil and Kennedy on
the basis that Reil’s actions with respect to . . . Pyper did not
involve an independent fraudulent misrepresentation of fact by
Reil to Pyper that would be actionable under . . . the federal
securities laws.” We conclude that Pyper has not shown error in
the district court’s decision.

¶16 The tort of civil conspiracy requires proof of five elements
by clear and convincing evidence: “(1) a combination of two or
more persons, (2) an object to be accomplished, (3) a meeting of
the minds on the object or course of action, (4) one or more
unlawful, overt acts, and (5) damages as a proximate result
thereof.” Pohl, Inc. of Am. v. Webelhuth, 2008 UT 89, ¶ 29, 201 P.3d
944 (quotation simplified); see also Crane Co. v. Dahle, 576 P.2d
870, 872 (Utah 1978) (providing the standard of proof for civil
conspiracy). It is not necessary that each member of the
conspiracy commit an unlawful act in furtherance of the
conspiracy to be liable. See Lawrence v. Intermountain, Inc., 2010
UT App 313, ¶ 12 n.4, 243 P.3d 508 (“Although . . . conspiracy to
defraud requires proof of the underlying fraud, it is not


20170503-CA                     6                2018 UT App 200
                           Pyper v. Reil


necessary that the underlying fraud have been actually
committed by each member of the conspiracy.” (quotation
simplified)). Rather, a conspirator may be liable for a
co-conspirator’s unlawful acts in furtherance of the conspiracy.
See id.; see also Israel Pagan Estate v. Cannon, 746 P.2d 785, 792
(Utah Ct. App. 1987) (recognizing a defendant’s potential
liability for civil conspiracy based not on the defendant’s own
actions but on the actions of a co-conspirator).

¶17 Pyper contends that the district court applied an incorrect
legal standard to reach its conclusion that Pyper had failed to
prove his claim against Reil for civil conspiracy. Specifically,
Pyper argues that the district court erroneously assumed that for
Reil to be liable for conspiracy, “he himself must personally have
engaged in a tortious act against [Pyper],” and that on that basis
the district court rejected Pyper’s conspiracy claim. We reject
Pyper’s arguments for two reasons.

¶18 First, we disagree with the underlying premise that
the district court misunderstood the law. Pyper claims that
the district court “asserted that if John Reil did not himself
make a fraudulent statement to [Pyper] then John Reil would
not be liable with respect to the conspiracy.” We see no
record support for this claim. During the bench trial, the
court inquired about Pyper’s assertions that Reil made
false statements to Pyper, but the court never expressed the
view that Pyper’s conspiracy claim failed if he could not
demonstrate that Reil personally made fraudulent statements. 1


1. As support for his claim that the court held this view, Pyper
refers to two questions asked by the court during closing
arguments. First, the court asked Pyper’s counsel: “So where is
the false statement made by Mr. Reil to Mr. Pyper.” The
transcript shows this question was asked regarding Pyper’s
claim against Reil for alleged securities fraud. Thus, the question
was not directed toward the conspiracy claim. Second, the court
asked counsel to “[p]oint [it] to an unlawful act that Mr. Reil
                                                     (continued…)


20170503-CA                     7               2018 UT App 200
                            Pyper v. Reil


Similarly, in its written order, the court did not conclude that
Pyper’s claim failed solely on the ground that Reil himself did
not make a fraudulent misrepresentation to Pyper.

¶19 Second, even if the district court had erroneously
believed that a conspiracy could not be proven absent an
unlawful act by Reil, Pyper has not challenged the court’s
separate determination that the conspiracy claim failed
because there was no meeting of the minds on an unlawful
purpose. As noted above, to succeed on a claim for conspiracy, a
plaintiff must prove the existence of all five elements of the
claim. See supra ¶ 16. Pyper’s challenge focuses on only one of
those elements, namely, the unlawful, overt act. Because Pyper
has not demonstrated any error in the district court’s
determination that he failed to prove another element—a
meeting of the minds on the unlawful purpose—his challenge
necessarily fails. See generally Federated Capital Corp. v. Shaw, 2018
UT App 120, ¶ 20 (observing that “an appellant cannot
demonstrate that a district court erred if [he or she] fails to attack
the district court’s reasons” for its decision (quotation
simplified)); Salt Lake County v. Butler, Crockett & Walsh Dev.
Corp., 2013 UT App 30, ¶ 28, 297 P.3d 38 (“This court will not
reverse a ruling of the trial court that rests on independent
alternative grounds where the appellant challenges only one of
those grounds.”).



(…continued)
committed.” While the question related to the conspiracy claim,
it does not, standing alone, suggest that the court was mistaken
about the law. Pyper argued that Reil had committed unlawful
acts (i.e., securities fraud) in furtherance of the conspiracy, and
thus it is unsurprising that the court inquired on this point.
Further, in explaining its reasons for rejecting the conspiracy
claim, the district court made no mention of the absence of an
unlawful act by Reil and instead referred to the lack of
agreement on Reil’s part of an unlawful objective.



20170503-CA                      8                2018 UT App 200
                            Pyper v. Reil


                    II. Meridian’s Duty of Care

¶20 Pyper argues that the district court erred in granting
summary judgment to Meridian on his negligence claim. In
particular, he faults the court for failing to recognize a duty,
based on title insurance industry standards, for Meridian to
“stop” the apparently fraudulent transaction occurring in its
presence—even apparently in contravention to closing and
disbursement instructions provided and signed by the parties to
the transaction. As explained below, Pyper’s contention asks us
to extend the law regarding an escrow agent’s fiduciary duty.
We conclude that Pyper has not provided sufficient argument to
persuade us that it is appropriate to expand the scope of an
escrow agent’s well-settled fiduciary duty, and we therefore
affirm the district court’s decision.

¶21 “The threshold question in a negligence claim is whether
the defendant owed a duty to the plaintiff.” Mower v. Baird, 2018
UT 29, ¶ 16, 422 P.3d 837. A duty is “an obligation, to which the
law will give recognition and effect, to conform to a particular
standard of conduct toward another,” see B.R. ex rel. Jeffs v. West,
2012 UT 11, ¶ 5, 275 P.3d 228 (quotation simplified), and this
obligation “changes according to the relationships of the parties
and the legally recognized duties that inhere in their
relationships,” Mower, 2018 UT 29, ¶ 41. Courts determine the
existence of a duty as a matter of law, Jeffs, 2012 UT 11, ¶ 23,
which depends on “the legal relationship between the parties,
the foreseeability of injury, the likelihood of injury, public policy
as to which party can best bear the loss occasioned by the injury,
and other general policy considerations,” Nebeker v. Summit
County, 2014 UT App 244, ¶ 32, 338 P.3d 203 (quotation
simplified); see also Jeffs, 2012 UT 11, ¶ 5 (same).

¶22 Both the existence and the scope of an escrow agent’s
duty are well-settled in Utah: an escrow agent owes a fiduciary
duty to both parties of a transaction. See, e.g., Orlando Millenia,
LC v. United Title Services of Utah, Inc., 2015 UT 55, ¶¶ 35, 40 n.5,
355 P.3d 965. A fiduciary duty requires the escrow agent “to act



20170503-CA                      9                2018 UT App 200
                           Pyper v. Reil


for the benefit of another person on all matters within the scope
of their relationship,” owing to another “the duties of good faith,
loyalty, due care, and disclosure.” Fiduciary, Black’s Law
Dictionary (10th ed. 2014); see also Cooper Enters., PC v. Brighton
Title Co., 2010 UT App 135, ¶ 11, 233 P.3d 548 (noting that an
escrow agent “assumes the role of the agent of both parties to the
transaction” (quotation simplified)).

¶23 In this regard, our courts have explained that “the core of
the escrow agent’s fiduciary duty is to follow the escrow
instructions,” Posner v. Equity Title Ins. Agency, Inc., 2009 UT App
347, ¶ 19, 222 P.3d 775 (quotation simplified), abrogated on other
grounds by Coroles v. State, 2015 UT 48, 349 P.3d 739, and that, in
general, an escrow agent is required to “perform essential
functions on behalf of the parties,” see Orlando, 2015 UT 55, ¶ 35,
such as maintain assets and property received, see Cooper, 2010
UT App 135, ¶ 11; preserve and protect the property “from loss,
theft, or damage,” see id. (quotation simplified); and disburse
funds, see Freegard v. First W. Nat’l Bank, 738 P.2d 614, 616 (Utah
1987). See generally Mower, 2018 UT 29, ¶ 43 (“The specific scope
of the duty will depend upon the conduct that gives rise to the
duty and the relationship of the plaintiff and the defendant.”).
Relatedly, we have also explained that the standard of care
applicable to an escrow agent’s performance of its fiduciary duty
is “fixed by law.” See Cooper, 2010 UT App 135, ¶ 11 & n.4
(quotation simplified). As a fiduciary, an escrow agent is “held
to a high standard of care in dealing with its principals.”
Freegard, 738 P.2d at 616; see also Fiduciary, Black’s Law
Dictionary (10th ed. 2014) (defining a fiduciary as “[s]omeone
who must exercise a high standard of care in managing another’s
money or property”).

¶24 Importantly, Utah has not recognized as included in an
escrow agent’s fiduciary duty the affirmative obligation to detect
and halt a potentially fraudulent transaction—the duty Pyper
asks that we recognize on appeal. See generally Schoepe v. Zions
First Nat’l Bank, 750 F. Supp. 1084, 1086–89 (D. Utah 1990)
(recognizing that Utah courts have applied only a limited agency



20170503-CA                     10               2018 UT App 200
                           Pyper v. Reil


relationship between an escrow agent and the parties to a
transaction, one largely limited by the instructions given to the
agent). 2 Because such an obligation has not previously been
recognized, Pyper must therefore demonstrate that it is
appropriate to expand as a matter of law an escrow agent’s
fiduciary duty to encompass it.

¶25 Pyper contends that, because the parties’ experts testified
that the industry standards impose an obligation to, among
other things, detect and prevent potential fraud independently
from the parties to the transaction, the district court erred by not
adopting that as the standard of care. But, as an initial matter,
Pyper has not carried his burden of establishing as correct the
assumption that appears to underlie this contention—that
industry standards (and treatment of such standards by experts)
ought to establish as a matter of law whether a particular duty
exists or an expansion of a duty is proper. He cites no authority,
for example, to support the proposition that the expansion of a
duty should be established as a matter of law whenever
members of an industry treat certain affirmative acts taken by its
members as fulfilling an industry standard of care. See generally
Callister v. Snowbird Corp., 2014 UT App 243, ¶ 12, 337 P.3d 1044
(observing that the standard of care owed is a question of fact for
the factfinder when it is not “fixed by law” and that, in such a
circumstance, “testimony from relevant experts is generally
required in order to ensure that factfinders have adequate


2. We recognize that, in rendering its decision, the district court
adopted the escrow agent’s duty as described in Schoepe v. Zions
First National Bank, 750 F. Supp. 1084 (D. Utah 1990), and that the
court specifically determined that it was appropriate to include
as part of an escrow agent’s fiduciary duty the obligation to
disclose to the parties facts indicative of fraud. However, Pyper
argues for imposition of a duty beyond that of mere disclosure,
and thus we need not decide at this time whether an escrow
agent’s duty includes the obligation to disclose to the parties
facts indicative of fraud.



20170503-CA                     11               2018 UT App 200
                           Pyper v. Reil


knowledge upon which to base their decisions” (quotations
simplified)); Cope v. Utah Valley State College, 2012 UT App 319,
¶¶ 10, 23, 290 P.3d 314 (observing that the “existence of a duty,”
which is a question of law, and “the appropriate standard of care
are two distinct questions”), aff’d on other grounds, 2014 UT 53,
342 P.3d 243. We will not assume the burden of argument and
research on his behalf. See Nebeker, 2014 UT App 244, ¶ 34.

¶26 More importantly, Pyper has not adequately analyzed
whether it is now appropriate, given certain industry standards,
to expand the scope of an escrow agent’s fiduciary duty to
include an obligation to affirmatively prevent fraud, even as
against instructions provided and signed by the parties. See
Posner, 2009 UT App 347, ¶ 19 (explaining that “the core of the
escrow agent’s fiduciary duty is to follow the escrow
instructions” (quotation simplified)). Our supreme court has
explained that the “structure and dynamics of the relationship
between the parties gives rise to the duty,” Yazd v. Woodside
Homes Corp., 2006 UT 47, ¶ 15, 143 P.3d 283, and that “[d]uty
must be determined as a matter of law and on a categorical basis
for a given class of tort claims, . . . [and] for a class of
defendants,” B.R. ex rel. Jeffs v. West, 2012 UT 11, ¶ 23, 275 P.3d
228, “without focusing on the particular circumstances of a given
case,” Mower v. Baird, 2018 UT 29, ¶ 16, 422 P.3d 837 (quotation
simplified). Pyper must therefore persuade us that the structure
and dynamics of the relationship between escrow agents as a
class and parties to a transaction are now such that fraud
prevention should be imposed as a categorical and affirmative
duty. See generally Jeffs, 2012 UT 11, ¶¶ 5–39 (identifying and
analyzing the relevant factors applicable to determining whether
a duty exists).

¶27 Yet Pyper has not demonstrated that an escrow
agent’s relationship with parties to a transaction has shifted in a
legally significant way sufficient to justify the extension of an
agent’s fiduciary duty in this manner. See Yazd, 2006 UT 47,
¶¶ 14, 17; see also Jeffs, 2012 UT 11, ¶ 23. Nor has he shown that
the other considerations relevant to the establishment of the



20170503-CA                    12               2018 UT App 200
                           Pyper v. Reil


new legal obligation for which he requests recognition support
an expansion of an escrow agent’s already settled duty, see Jeffs,
2012 UT 11, ¶ 5, or that the scope of an escrow agent’s duty
has been the subject of evolution in law sufficient to support
formal recognition in Utah law, see Mower, 2018 UT 29, ¶ 76
(concluding that, “[b]ased on the evolution of the law around the
country” regarding the duty expansion being advocated by the
appellant “as well as the policy considerations at play,” it was
appropriate to expand in a limited way the duty to refrain from
recklessly inflicting emotional distress). He also does not explain
how the duty for which he advocates might reasonably coexist
with an escrow agent’s “core” duty to follow the instructions
provided to it or how the tensions inherent in affirmatively
stepping outside of those instructions in situations implicating
potential fraud might be resolved. See Posner, 2009 UT App 347,
¶ 19 (quotation simplified). Instead, to support his claim, Pyper
makes conclusory assertions about an escrow agent’s purpose,
training, and position in a given transaction, and he otherwise
largely focuses on the case-specific facts relevant to his closing
and the parties’ experts’ opinions regarding the significance of
certain facts. As a result, resolving the legal question of whether
an escrow agent’s fiduciary duty ought to be expanded would
require us to “step outside our role as a neutral reviewing body
and assume the burden of argument and research” on Pyper’s
behalf. See Nebeker v. Summit County, 2014 UT App 244, ¶ 34, 338
P.3d 203 (quotation simplified). We decline to do so.

¶28 In short, Pyper has not adequately framed or approached
the issue to persuade us that it is appropriate to expand the
scope of an escrow agent’s well-settled fiduciary duty. On this
basis, we affirm the district court’s grant of summary judgment
to Meridian on his negligence claim. 3



3. Citing rule 33 of the Utah Rules of Appellate Procedure,
Meridian asserts that Pyper’s appeal is frivolous and on that
basis Meridian seeks an award of attorney fees. Rule 33 provides
                                                  (continued…)


20170503-CA                    13               2018 UT App 200
                           Pyper v. Reil


                         CONCLUSION

¶29 We affirm the district court’s conclusion that Pyper had
not proven his claim against Reil for civil conspiracy. We also
affirm the district court’s grant of summary judgment in
Meridian’s favor on Pyper’s negligence claim.




(…continued)
that if an appellate court determines that an appeal “is either
frivolous or for delay, it shall award just damages, which may
include . . . reasonable attorney fees, to the prevailing party.”
Utah R. App. P. 33(b). Yet “the imposition of such a sanction is
. . . only to be used in egregious cases.” Redd v. Hill, 2013 UT 35,
¶ 28, 304 P.3d 861. Pyper’s arguments on appeal are unavailing,
but we conclude that his appeal does not present an egregious
case and therefore decline to award Meridian fees.



20170503-CA                     14               2018 UT App 200